Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 20060131986).

29. Hsu et al. teach:
An axial flux rotary electric machine (title & fig 1), comprising at least one stator 11 & 12 and at least one rotor 24/60 that are arranged along an axis of rotation 18 of the machine, the rotor comprising a rotor mass 61 and receptacles (the embedded masses 62 and 63 form the receptacle, fig 7) created in the rotor mass, the receptacles defining magnetic poles 25 & 27 of the rotor (since the magnets and reluctance portions are embedded, see figs 7 & 9), each of said receptacles being able to contain or not contain at least one permanent magnet (permanent magnet 25 and reluctance portion 27), and one or more permanent magnets 25 contained in one or more of the receptacles, wherein the permanent magnets are oriented radially, along a radius of the machine (figs 8 & 9), or are oriented radially, along a radius of the machine and axially (figs 8 & 9), perpendicular to the longitudinal axis of the machine (figs 8 & 9).

30. Hsu et al. teach:
An axial flux rotary electric machine (title and figs 1, 8-10), comprising at least one stator 11 & 12 and at least one rotor 24/60 that are arranged along an axis of rotation 18 of the machine, the rotor comprising a rotor mass 61 and receptacles (the embedded masses 62 and 63 form the receptacle, fig 7) created in the rotor mass, the receptacles defining magnetic poles 25 & 17 of the rotor (since the magnets and reluctance portions are embedded, see figs 7 & 9), each of said receptacles being able to contain or not contain at least one permanent magnet 25 or 27, wherein machine a magnetic pole 25 of the rotor is defined by at least one receptacle whose general shape is a cylinder (figs 8 & 9), a cylinder of revolution (figs 8 & 9), conical (figs 8 & 9) or frustoconical (figs 8 & 9), and wherein the rotor comprises receptacles having no permanent magnets 27 and others comprising one or more permanent magnets 25.

    PNG
    media_image1.png
    781
    637
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15, 18-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 103904796) in view of Mochida et al. (US 20150380995).

14. Huang et al. teach:
An axial flux rotary electric machine (fig 1), comprising at least one stator 20 and at least one rotor 10 that are arranged along an axis of rotation of the machine, the rotor comprising a rotor mass 11 and receptacles 13 created in the rotor mass, the receptacles defining magnetic poles of the rotor, each of said receptacles being able to contain or not contain at least one permanent magnet; but does not teach that the receptacles are open toward an air gap between the rotor and the stator.

Mochida et al. teach that the receptacles/magnet holes 16a & 16b are open toward an air gap between the rotor 12 and the stator (not shown) to increase the magnetic resistance in the rotor (para 0013).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Huang et al. so that the receptacles are open toward an air gap between the rotor and the stator, as taught by Mochida et al. so as to increase the magnetic resistance of the rotor.

15. Huang et al. teach:
The machine as claimed in claim 14, having no permanent magnets.

18. Huang et al. teach:
The machine as claimed in claim 28, in which the general shape of the cylindrical receptacle, when observed in a plane perpendicular to the axis of rotation of the machine, is annular, circular, square, triangular, rectangular or also comprising two slots that converge toward the axis of rotation of the machine (figs 2 & 3).

19. Huang et al. teach:
The machine as claimed in claim 14, a magnetic pole of the rotor being defined by a receptacle or a plurality of receptacles that are cylindrical and concentric with one another (figs 2 & 3).

20. Huang et al. teach:
The machine as claimed in claim 28, in which a receptacle having the general shape of a cylinder of revolution comprises a bottom part (figs 2 & 3).

21. Huang et al. teach:
The machine as claimed in claim 14, the stator comprising teeth 23 and windings 24 arranged on the teeth.

22. Huang et al. teach:
The rotary electric machine as claimed in claim 21, in which the teeth of the stator each have an essentially prismatic general shape (fig 7).

23. Huang et al. teach:
The rotary electric machine as claimed in claim 22, comprising, in cross section considered perpendicularly to the axis of rotation of the machine, two concentric circle portions that are connected by two radii, or two linear portions connected by two radii (figure 11).

24. Huang et al. teach:
The machine as claimed in claim 14, comprising at least two rotors 10 arranged on either side of the stator along the axis of rotation of the machine (fig 1).

25. Huang et al. teach:
The machine as claimed in claim 22, the teeth of the stator each bearing two windings arranged on the corresponding tooth on either side of the annular stator armature, each one of these two windings facing one of the two rotors (fig 1).

26. Huang et al. teach:
The machine as claimed in claim 14, constituting a motor (title).

28. Huang et al. teach:
The machine as claimed in claim 14, in which a magnetic pole of the rotor is defined by at least one receptacle whose general shape is a cylinder, a cylinder of revolution, conical or frustoconical (figs 2 & 3).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. and Mochida et al. in further view of Hsu et al..

16. Huang et al. has been discussed above, re claim 14; but does not teach the rotor comprising receptacles having no permanent magnets and others comprising one or more permanent magnets.
Hsu et al. teach a generator (para 0003) to improve conventional axial-gap PM machine.  

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Huang et al. with a generator, as taught by Hsu et al. to improve conventional axial-gap PM machine.

17. Huang et al. has been discussed above, re claim 16 above; but does not teach that the rotor comprises a first magnetic pole and a second magnetic pole adjacent to the first magnetic pole, the first and second magnetic poles being of different polarity, receptacles belonging to the first magnetic pole having no permanent magnets and receptacles belonging to the second magnetic pole comprising one or more permanent magnets.

Hsu et al. teach that the rotor comprises a first magnetic pole and a second magnetic pole adjacent to the first magnetic pole, the first and second magnetic poles being of different polarity (annotated fig 10 below), receptacles belonging to the first magnetic pole having no permanent magnets and receptacles belonging to the second magnetic pole comprising one or more permanent magnets to improve conventional axial-gap PM machine.

    PNG
    media_image2.png
    347
    762
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Huang et al. so that the rotor comprises a first magnetic pole and a second magnetic pole adjacent to the first magnetic pole, the first and second magnetic poles being of different polarity, receptacles belonging to the first magnetic pole having no permanent magnets and receptacles belonging to the second magnetic pole comprising one or more permanent magnets, as taught by Hsu et al. to improve conventional axial-gap PM machine.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. and Mochida et al. in further view of Berenger et al. (US 20090309461).

27. Huang et al. has been discussed above, re claim 14; but does not teach a generator.

Berenger et al. teach a generator.  The routineer would be motivated to make the motor of Huang et al. a generator for the benefits of having a generator without the problems that permanent magnets have.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Huang et al. with a generator, as taught by Berenger et al. so as to have a generator without permanent magnets and their problems.

Allowable Subject Matter
Regarding claims 16 & 17, the objection to these claims has been withdrawn considering Hsu et al. (re rejection of claims 16 & 17 above).
Regarding claim 30, the allowability of Claim 30 is allowed has been withdrawn considering Hsu et al. (re rejection of claim 30 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832